Citation Nr: 0016521	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  96-21 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a sinus disorder.  

3. Entitlement to service connection for peptic ulcer 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from March 1944 to November 
1945.  

The RO denied service connection for a back disorder, a sinus 
disability, and stomach ulcers in unappealed rating decisions 
of April 1963 and September 1965.  By decision of August 
1975, the Board of Veterans' Appeals (Board) denied service 
connection for scoliosis of the lumbar spine.  

This case comes before the Board from an October 1995 rating 
decision by the RO which found that new and material evidence 
had not been submitted to reopen claims for service 
connection for a back disability, service connection for a 
sinus disorder and service connection for peptic ulcer 
disease.  In October 1996, the veteran appeared and gave 
testimony at a hearing before a hearing officer at the RO.  A 
transcript of this hearing is of record.  

In a June 1998 decision, the Board found that new and 
material evidence had been submitted to reopen the veteran's 
claims for service connection for a back disorder, service 
connection for a sinus disorder, and service connection for 
peptic ulcer disease.  The case was then remanded to the RO 
for further evidentiary development.  (Since the June 1998 
decision was rendered under the standard for new and material 
evidence in effect before the decision of the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F 3d 1356 (Fed. Cir. 1998), the Board, in finding new and 
material evidence to reopen the claims for service 
connection, also essentially found the claims for service 
connection for a back disorder, service connection for a 
sinus disorder, and service connection for peptic ulcer 
disease to be well grounded.  

The case is now again before the Board for further appellate 
consideration.  The issue of entitlement to service 
connection for peptic ulcer disease will be discussed in the 
remand portion of this decision.  


FINDINGS OF FACT

1. The veteran's current low back disability, diagnosed as 
lumbar spondylosis, is due to an injury to the low back 
sustained during service.  

2.  The veteran's chronic sinusitis had its onset during 
service.  


CONCLUSIONS OF LAW

1. The veteran's low back disability was incurred during 
wartime service.  38 U.S.C.A. §§  1110, 5107(a),(b) (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.303(d) (1999).  

2. Chronic sinusitis was incurred during wartime service.  
38 U.S.C.A. §§ 1111, 1110, 5107(a),(b) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.102, 3.303(d) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the Board has found that the veteran's claims 
for service connection for a back disorder and service 
connection for sinusitis are well grounded, in that these 
claims are plausible.  The Board also finds that all 
necessary development in regard to these claims has been 
accomplished, and no further action is required to fulfill 
the VA's duty to assist the veteran in the development of 
these claims as mandated by 38 U.S.C.A. § 5107(a).  


I. Factual Background.  

On the veteran's March 1944 examination prior to service 
entrance, the veteran's nose and spine were evaluated as 
normal.  It was reported that there was a history of 
sinusitis.  The veteran's service medical records contain no 
findings or diagnosis of sinusitis.  In October 1944 the 
veteran was seen with complaints which included cold, sore 
throat, and aching in the chest and back.  The diagnosis was 
catarrhal fever.  On the veteran's November 1945 examination 
prior to separation from service, no pertinent abnormalities 
were noted.  

In a February 1963 statement, Fred D. Lange, M.D., reported 
that the veteran had a sinus condition while serving in the 
Navy.  It was said that, although he did not receive 
treatment in service, the veteran had been treated for this 
disorder at various times since service discharge.  

Louis C. Emeterio, M.D., in a February 1963 statement said 
that he had been treating the veteran for chronic sinusitis 
since May 1962.  

Statements from the veteran's wife and neighbors indicated 
that the veteran did not have back trouble prior to service 
had had considerable problems with his back after service 
discharge.  In a June 1963 statement, a service associate, 
who is also a pharmacist, stated that he was a pharmacists 
mate on the veteran's ship during service and had treated the 
veteran for back problems and sinus infections while on board 
ship.  

The veteran's representative contacted the RO in April 1965 
and reported that the veteran had claimed that he was 
hospitalized at a naval facility in January 1945 for 
treatment of a back disorder.  In April 1965, the RO 
contacted the National Personnel Records Center (NPRC) and 
requested records documenting the veteran's January 1945 
hospitalization.  In May 1965 the NPRC responded that the 
records of the Norfolk Naval Hospital showed that X-ray 874 
of the veteran's sacroiliac region was performed on January 
15, 1945.  In a memorandum dated in August 1965, a 
roentgenologist stated that X-ray 874 showed minimal 
scoliosis of the lumbar spine with scoliosis to the right.  

Private clinical records and doctors statements reflect 
treatment and periods of hospitalization from 1976 to 1995 
for sinusitis.  During a private hospitalization in April 
1976, the veteran underwent a sub mucous resection, excision 
of polyps and a left antrostomy.  In July 1994 the veteran 
was hospitalized at a private hospital and underwent 
bilateral endoscopic ethmoidectomies, antrostomies, removal 
of mucous membrane and partial resection of the turbinates.  
In a July 1995 hospitalization, the veteran underwent 
bilateral total ethmoidectomy, maxillary antrostomy, middle 
turbinectomy, bilateral sinus trephine, a right sinus 
sinoscopy, bilateral sinus irrigation, and bilateral type II 
nasofrontal recess.  

During a RO hearing in October 1996, the veteran said that he 
injured his back during service and received some treatment 
at the U.S. Naval Hospital in Norfolk, Virginia, during which 
time an X-ray of his back was performed.  He said that he had 
frequent back problems, as well as sinus complaints, 
thereafter during service.  He advised that he did not 
receive medical treatment because he did not wish to be 
discharged from service for disability, and because his ship 
was too small to have a doctor on board.  

In a November 1996 statement Barry Schaitkin, M.D., reported 
that the veteran gave a long history of sinus complaints 
dating back to military service.  The doctor said that it was 
impossible to say exactly when the veteran's sinusitis began, 
but it certainly could relate back to the original history of 
sinus problems during service.  

During a VA nose and throat examination in October 1998, the 
veteran gave a history of probably suffering his first bout 
of sinusitis in March 1945, during naval service in the South 
Pacific.  After physical evaluation and review of the medical 
record, the diagnosis was chronic allergic fungal sinusitis 
and allergies.  The examiner opined that the veteran's 
sinusitis had its onset during his military service in the 
South Pacific.  The doctor said that he did not know if the 
veteran had had sinus or allergy problems prior to service, 
but the veteran was noted to have denied this.  The doctor 
said that the veteran's history was consistent with the known 
history of the disease in which exposure to a particular mold 
would initiate an allergic mucosal response.  

On a VA orthopedic examination in November 1998, the veteran 
said that in 1944, while serving in the Navy, he fell and 
injured his buttocks and lower back.  He experienced severe 
radiating low back pain thereafter in service and 
intermittently since discharge from the Navy.  He also 
reported sustaining a back injury in 1946, while working at a 
steel plant.  He currently had constant moderate back pain 
which radiated into the lower extremities.  After an 
extensive review of the medical records and after a physical 
evaluation, the diagnosis was lumbar spondylosis.  The doctor 
opined that it was as likely as not that the veteran's 
current back disability had its onset during service.  

After a March 2000 review of the claims folder, a VA 
physician opined that the data available to him contained no 
record of treatment for a back disorder during service.  He 
said that a review of the service medical records revealed no 
mention and no documentation of back pain complaints nor any 
treatment directed to his low back.  

In another March 2000 statement, a VA physician noted that 
the veteran was reported to have a history of sinusitis on 
his examination prior to service entrance on March 31, 1944 
and that it looked like the veteran's sinusitis existed prior 
to service.  The doctor further noted that the service 
medical records contained no reference to any treatment of 
the veteran for sinusitis during service.  The doctor also 
said that the record "clearly documented that he had a sinus 
condition or sinus malady prior to entering the service."  
He said that it was now understood that the veteran had a 
history of sinusitis prior to service, although its exact 
nature was unclear.  


II.  Legal Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for disability initially diagnosed after service when 
all the evidence shows that it had its onset during service.  
38 C.F.R. § 3.303(d).  A veteran is presumed in sound 
condition except for defects noted when examined and excepted 
for service.  Clear and unmistakable evidence that the 
disability manifested during service existed prior to 
service, will rebut the presumption.  38 U.S.C.A. § 1111.  

The veteran has contended that he developed a chronic low 
back disorder during service as a result of a back injury 
sustained in a fall.  Review of the service medical records 
reveals no clinical documentation of actual treatment for a 
back disorder but an X-ray of the lumbar spine performed in 
1945, during service, showed mild scoliosis of the lumbar 
segment of the spine.  The existence of such an X-ray 
suggests that the veteran did indeed receive treatment for 
low back symptoms during service.  Moreover, statements from 
the veteran's wife and neighbors have reported that he 
suffered from back trouble ever since his military service.  
In addition, the record also contains a statement from a 
former pharmacist mate on the veteran's ship who reported 
that he treated the veteran during service for back 
complaints.  Finally, after a VA orthopedic examination in 
November 1998, a VA physician opined that it was at least as 
likely as not that the veteran's current back disability had 
its onset during service.  Although a VA physician 
subsequently reported that he could find no documentation of 
treatment for back complaints or back symptoms during 
service, this statement would appear to ignore the existence 
of the 1945 X-ray of the low back which showed scoliosis of 
the lumbar spine.  While such scoliosis may be a 
developmental abnormality, scoliosis may also result from a 
traumatic back injury of the type that the veteran has 
reported during service.  The Board finds that the evidence 
is in equipoise in regard to the merits of the claim for 
service connection for a back disorder, currently diagnosed 
as lumbar spondylosis.  Since that is the case, reasonable 
doubt is resolved in the veteran's favor, and service 
connection for a back disability is therefore warranted.  

The veteran has also asserted that he incurred chronic 
sinusitis during service.  While the service medical records 
make no reference to treatment for this disorder, the record 
does contain a statement from another veteran who served as a 
pharmacist's mate on the veteran's ship.  This service 
associate reported that he treated the veteran for this 
disability while they were in the Navy.  In addition, after 
an October 1998 VA examination, the examining physician 
opined that the veteran's sinus disorder had its onset during 
service.  

It is true that in March 2000, another VA physician reviewed 
the claims folder and correctly noted that a history of 
sinusitis was reported at the time of the veteran's service 
enlistment examination.  However, actual clinical findings 
indicative of sinusitis were not noted on that examination.  
(At that time, the veteran's nose was found to be normal.)  
Therefore, the presumption of soundness on enlistment 
applies.  38 U.S.C.A. § 1111.  This presumption of soundness 
may be rebutted by clear and unmistakable evidence showing 
the pre-service existence of sinusitis.  Such evidence may 
consist of pre-service clinical records reflecting a 
diagnosis of sinusitis, or a medical opinion that the 
veteran's sinusitis clearly and unmistakably preexisted 
service.  However, recorded clinical data in service medical 
records, including a history of sinusitis noted on entrance 
examination without supporting clinical findings, will not, 
in itself, rebut the presumption of soundness at enlistment.  
The Board further notes in this regard that the VA physician 
who reviewed the claims folder in March, 2000 did not state 
that there was clear and unmistakable evidence that the 
veteran's sinusitis preexisted service.  Additionally, even 
if he had made such a statement, it would be at variance with 
the medical opinion expressed on the October 1998 VA nose and 
throat examination.  As such, the Board would be unable to 
conclude that sinusitis clearly and unmistakably pre existed 
service.  

In view of the foregoing, it is apparent that the presumption 
of soundness at entrance has not been rebutted by clear and 
unmistakable evidence of sinusitis prior to service.  Since 
that is the case, and since the doctrine of reasonable doubt 
applies to this claim for service connection for sinusitis, 
the Board finds that the evidence is in equipoise in regard 
to this issue.  Therefore, with resolution of all reasonable 
doubt in the veteran's favor, service connection for 
sinusitis is warranted.  


ORDER

Service connection for a low back disability is granted.  

Service connection for sinusitis is granted.  


REMAND

The veteran has asserted that he developed peptic ulcer 
disease while in service.  Review of the record reveals a 
September 1950 statement in which a private physician 
reported treating the veteran in 1947 for complaints of 
flatulence, epigastric pains, and heartburn.  An X-ray was 
performed which showed two ulcers in the midportion of the 
stomach.  In October 1950, the veteran was hospitalized at a 
VA facility for the treatment of a peptic ulcer.  

In the remand of June 1998 the Board instructed the RO to 
afford the veteran a VA gastrointestinal examination to 
determine the severity and etiology of the veteran's peptic 
ulcer disease.  After a review of the record and a physical 
evaluation, the examining physician was to express a medical 
opinion as to whether it was "at least as likely as not that 
the veteran's peptic ulcer disease had its onset during 
service or developed within one year of the veteran's 
discharge from service".  

Pursuant to the Board's June 1998 remand, the veteran was 
afforded a VA gastrointestinal examination in November 1998.  
The claims folder was available and was reviewed by the 
examining physician who also conducted a thorough physical 
evaluation.  After the examination, however the VA physician 
only opined in regard to the etiology of the veteran's peptic 
ulcer disease that he "cannot state with certainty that it 
began while he was in the service or within that one year 
after discharge".  It is apparent that this response is not 
in compliance with the instructions contained in the Board's 
June 1998 remand.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a remand by the Board 
conferred on the veteran, as a matter of law, the right to 
compliance with the remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).  

In view of the foregoing this case must therefore be again 
REMANDED to the RO for the following action:  

1. The RO should submit the claims file 
to the VA physician who conducted the 
November 1998 gastrointestinal 
examination, or, if that physician is 
no longer available, to another VA 
gastroenterologist.  The physician 
should review the claims folder, 
especially the report of the November 
1998 VA gastrointestinal examination, 
and express a medical opinion as to 
whether it is at least as likely as 
not that the veteran's peptic ulcer 
disease had its onset during service 
or within one year following service 
discharge.  

2. Then the RO should readjudicate the 
issue of entitlement to service 
connection for peptic ulcer disease.  
If this benefit remains denied, the 
veteran and his representative should 
be provided a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.  The case 
should then be returned to this Board 
for further appellate consideration, 
if otherwise appropriate.  

No action is required of the veteran unless he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence and to comply with a 
precedent decision of the Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 


